IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 11, 2009

                                     No. 08-31229                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JONATHAN JAY PARKER,

                                                   Plaintiff - Appellant
v.

ASRC OMEGA NATCHIQ, Corporate Parent Arctic Slope Regional Corp,
Corporate Parent ASRC Energy Services,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:08-CV-583


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by that
court on November 7, 2008.
       Mr. Parker has not presented evidence that he is disabled by high blood
pressure. One reading that delayed his employment cannot support a finding




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-31229
                             Summary Calendar

of disability. And the OSHA or citation relative to a follow-up examination adds
nothing.
      Furthermore, there is no evidence that would support a finding that actual
or perceived hypertension was related to his discharge.
      AFFIRMED.




                                       2